 


110 HR 5868 IH: Caleb Martin-Travis Dodson Wounded Warrior Retention Act
U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5868 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2008 
Mr. Pearce (for himself, Mr. Kuhl of New York, Mr. Nunes, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to provide for the retention of members of the Armed Forces on active service or in an active status who would otherwise be retired or separated for a combat-related disability, but who are still medically able to perform noncombat-related military occupational specialties or duties. 
 
 
1.Short titleThis Act may be cited as the Caleb Martin-Travis Dodson Wounded Warrior Retention Act. 
2.Retention of members of the Armed Forces with combat-related disabilities 
(a)Retention of membersSection 1209 of title 10, United States Code, is amended— 
(1)by striking Any member of the armed forces and inserting (b) Transfer to inactive status.—Any member of the armed forces; and 
(2)by inserting after the section heading the following new subsection: 
 
(a)Retention of members with combat-related disabilities
(1)Notwithstanding any other provision of this chapter, a member who would be retired, placed on the temporary disability retired list, or separated as the result of a combat-related disability may elect, instead, to be retained on active service or in an active status so long as the member— 
(A)remains medically able to perform noncombat-related military occupational specialties or duties, regardless of the member’s office, grade, rank, or rating; and 
(B)is not disqualified from performing the noncombat-related military occupational specialties or duties because of performance, mandatory retirement for age, or other reasons. 
(2)A member retained on active service or in an active status pursuant to this subsection shall be subject to periodic physical examinations, as provided under section 1210 of this title for members on the temporary disability retired list. 
(3)Action under this subsection shall be taken on a fair and equitable basis, with regard being given to the probable opportunities for advancement and promotion that a member might reasonably have had if the member did not have a combat-related disability. 
(4)In this subsection, the term combat-related disability has the meaning given that term in section 1413a of this title, except that, for purposes of qualifying for retention on active service or in an active status, the disability of a member does not have to be compensable under the laws administered by the Secretary of Veterans Affairs. . 
(b)Clerical amendments 
(1)Section headingThe heading of section 1209 of title 10, United States Code, is amended to read as follows: 
 
1209.Retention in active status or transfer to inactive status list instead of separation or retirement . 
(2)Table of sectionsThe table of sections at the beginning of chapter 61 of such title is amended by striking the item relating to section 1209 and inserting the following new item: 
 
 
1209. Retention in active status or transfer to inactive status list instead of separation or retirement.  . 
(c)Effective date 
(1)Prospective applicationExcept as provided in paragraph (2), subsection (a) of section 1209 of title 10, United States Code, as added by subsection (a), shall apply to members of the Armed Forces who would be retired or separated from the Armed Forces after the date of the enactment of this Act as the result of a combat-related disability. 
(2)Authority to provide retroactive applicationIn the case of a member of the Armed Forces who, during the period beginning on September 1, 2001, and ending on the date of the enactment of this Act, was retired or separated from the Armed Forces as the result of a combat-related disability, the Secretary of Defense may permit, on a case-by-case basis, the reenlistment or reappointment of the member in the Armed Forces so that the member may perform active service or in an active status as provided by subsection (a) of section 1209 of title 10, United States Code, as added by subsection (a). 
(d)Report on available military and civilian positions for wounded warriorsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report describing the types and numbers of noncombat-related military occupational specialties in the Armed Forces and civilian employee positions in the Department of Defense that are available for members of the Armed Forces who would be retired or separated as the result of a combat-related disability. 
 
